Citation Nr: 1243305	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California



THE ISSUE

Entitlement to service connection for a skin disorder, including as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Los Angeles, California RO.  In December 2010 and October 2011, it was previously before the Board, and was remanded for additional development.


FINDING OF FACT

By a December 2011 letter, the Veteran was asked to provide identifying information and releases needed to secure evidence necessary to adjudicate his claim of service connection for a skin disorder; he was clearly advised of the consequences of a failure to co-operate with the request; more than a year has lapsed since the December 2011 request, and he has not responded.


CONCLUSION OF LAW

By failing to submit identifying information and releases for critical evidence requested in connection with his claim of service connection for a skin disorder within a year following the date of the request, the Veteran has abandoned the claim, and his appeal in the matter must be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In full compliance with the Board's October 2011 remand, the RO sent the Veteran a letter that included VCAA compliant notice and requests for identifying information and releases for private medical treatment.  By March 2005, May 2008, and (pursuant to the Board's October 2011 remand) November and December 2011 letters, the Veteran was asked to identify sources of (and provide releases for records of) private treatment he received for the skin disorder for which he was seeking service connection.  Notwithstanding, as explained below, pertinent (and perhaps critical) evidence in the matter remains outstanding.  The Veteran has failed to cooperate in identifying and assisting VA to obtain pertinent outstanding medical records.  Such evidence cannot be secured without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO attempted to secure from the Veteran releases for the outstanding treatment records; he did not respond, and further development for such records could not proceed.  Given the circumstances, VA has met its assistance obligations; no further assistance is required.

Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

The Board's October 2011 remand noted the Veteran's report on January 2011 VA skin disease examination that he noticed scarring on his skin (specifically his face, back and hands) while he was stationed in Vietnam in 1969.  He reported that he "wasn't aware of needing treatment" for the lesions until 10 years later (1979, or 7 years after separation from service), and he reported that he then started seeing a private doctor who would routinely freeze the lesions.  The Board noted that there were no treatment records in evidence from any private physician, and that there was no indication that the RO had attempted to obtain the outstanding records.  The remand instructed the RO to secure records of such treatment (after obtaining from the Veteran identifying information and releases), and explicitly advised the Veteran of the provisions of 38 C.F.R. § 3.158(a) and of the consequence of a failure to respond within one year (i.e., that the claim would be considered abandoned).  

In November 2011, the RO sent the Veteran a letter asking him to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs), a separate form for each non-VA treatment provider, in order that VA could secure records of his treatment for skin disorders since his separation from service, particularly from the provider he consulted for treatment in approximately 1979 and thereafter.  In December 2011, the RO sent the Veteran a corrective letter.  The letters were mailed to his current address, and they were not returned as undelivered.  The Veteran did not respond.  The RO then readjudicated the matter and returned it to the Board.  More than a year has now passed since the requests to the Veteran were made by way of the November and December 2011 letters.

The Veteran has declined to provide to VA identifying information and releases necessary for VA to secure pertinent evidence regarding his service connection claim for a skin disorder.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned his claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore multiple requests for identifying information and releases for pertinent (and perhaps critical) evidence, as appears to be the case here.  
As the Veteran has abandoned his claim of service connection for a skin disorder, there is no allegation of error in fact or law for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for a skin disorder is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


